[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ORDERS PENDING APPEAL
The defendant has moved the court to enter certain orders pending the appeal of this matter.
Paragraphs one and two of the Motion for Orders are granted. Therefore, paragraphs seven, eight, nine and seventeen of the Memorandum of Decision shall not be stayed pending the appeal; that is, the stay is lifted with respect to these paragraphs.
Paragraph three of the Motion for Orders is granted, and the defendant is ordered to pay all expenses on the house including mortgage and taxes which are due up to June 12, 1991, subject to his right to petition for reimbursement after appeal.
Paragraph one of the motion requests that all sums in the Sikorsky savings plan be frozen until the financial issues are resolved, presumably on appeal.
Because of the need of the defendant to have funds available pending the appeal, the court will freeze only the CT Page 7478 $21,500.00 due the plaintiff on June 12, 1991, and further, will order that any interest earned by her share of the savings plan shall be added to the amount due her at the conclusion of this matter should she prevail.
MARGARET C. DRISCOLL STATE TRIAL REFEREE